DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species PROD_A, reflected in claims 1-12, 23-26 in the reply filed on 02/09/2022 is acknowledged. Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number IT 102019000013416, filed on 07/31/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 07/31/2020 appears to be acceptable.

Drawings
The drawings filed 07/31/2020 appears to be acceptable.

Claim Objections
Claims 1-12 are objected to because they lack proper antecedent basis. The Examiner suggests the following amendments:
1.  A charge-balance power device, comprising:
a semiconductor body having a first conductivity type, the semiconductor body having a first surface and a second surface opposite to one another along a direction;
a trench gate extending in the semiconductor body from the first surface towards the second surface;
a body region having a second conductivity type opposite to the first conductivity type, the body region facing the first surface of the semiconductor body and extending on a first side, a second side, and a third side of the trench gate, the first side and the second side being parallel to one another, the third side being transverse to the first and second sides;
source regions having the first conductivity type extending in the body region and facing the first surface;
a drain terminal extending on the second surface of the semiconductor body;
a first and a second columnar regions having the second conductivity type and extending in the semiconductor body adjacent to said first and said second sides, respectively, of the trench gate, the first and second columnar regions spaced apart from the body region and from the drain terminal; and
a third columnar region having the second conductivity type and extending in the semiconductor body adjacent to said third side of the trench gate, the third columnar region in direct electrical connection with the body region at said third side of the trench gate.
2.  The charge-balance power device according to claim 1, wherein the body region further extends on a fourth side of the trench gate that is parallel to the third side, the device further including a fourth columnar region having the second conductivity type and extending in the semiconductor body adjacent to said fourth side of the trench gate, the fourth columnar region in direct electrical connection with the body region at said fourth side of the trench gate.
3.  The charge-balance power device according to claim 2, wherein the fourth columnar region extends along the fourth side without interruption, until it reaches the first surface.
4.  The charge-balance power device according to claim 1, wherein the third columnar region extends along the third side of the trench gate without interruption, until it reaches the first surface.
5.  The charge-balance power device according to claim 1, wherein the source regions extend in the body region only at the first and second sides of the trench gate.
6.  The charge-balance power device according to claim 1, wherein said first and second columnar regions are spaced apart from the body region by a first distance that is between 0.6 um and 1.8 um along the direction, and are spaced apart from the drain terminal by a second distance that is between 0.4 µm and 0.8 µm along the direction.
7.  The charge-balance power device according to claim 1, wherein said first and second columnar regions are spaced apart from the first surface of the semiconductor body by a distance that is between 1 µm and 2 µm along the direction.
8.  The charge-balance power device according to claim 1, wherein the trench gate includes a gate conductive region and a gate dielectric layer which completely surrounds the gate conductive region, said first and second columnar regions extending adjacent to the gate dielectric layer and being separated from the gate conductive region by said gate dielectric layer.
9.  The charge-balance power device according to claim 8, wherein the gate conductive region extends from the first surface of the semiconductor body towards the second surface to a first depth in the semiconductor body along said direction, said first and second columnar regions extending from a second depth in the semiconductor body along said direction, the second depth greater than said first depth.
10.  The charge-balance power device according to claim 9, wherein a difference between the second depth and the first depth is between 0.4 µm and 0.8 µm.
11.  The charge-balance power device according to claim first, second, third and fourth columnar regions are mutually specular with respect to an axis of symmetry passing through a geometrical center of said trench gate.
12.  The charge-balance power device according to claim 1, wherein said trench gate terminates within the semiconductor body at a distance from the drain terminal, the charge-balance power device further comprising a connection region having the second conductivity type, the connection region buried in the semiconductor body on a bottom side of said trench gate and in electrical connection with said first and second columnar regions, the connection region spaced apart from the drain terminal.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-12 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaya et al. (US 20100224932 A1).

Regarding independent claim 1, Takaya et al. teach “A charge-balance power device (fig. 1-3; ¶¶ 0053-0072), comprising:
a semiconductor body (12) having a first conductivity type (N), the semiconductor body (12) having a first surface and a second surface opposite to one another along a direction;
a trench gate (21,22,23,24) extending in the semiconductor body (12) from the first surface towards the second surface;
a body region (41) having a second conductivity type (P) opposite to the first conductivity type (N), the body region (41) facing the first surface of the semiconductor body (12) and extending on a first side, a second side, and a third side of the trench gate, the first side and the second side being parallel to one another, the third side being transverse to the first and second sides;
source regions (31) having the first conductivity type (N) extending in the body region (41) and facing the first surface;
a drain terminal (11) extending on the second surface of the semiconductor body (12);
a first and a second columnar region having the second conductivity type (P) and extending in the semiconductor body (12) adjacent to said first and said second sides, respectively, of the trench gate (21,22,23,24), the first and second columnar regions spaced apart from the body region (41) and from the drain terminal (11); and
a third columnar region (52, fig. 3) having the second conductivity type (P) and extending in the semiconductor body (41) adjacent to said third side of the trench gate (21,22,23,24), the third columnar region (52) in direct electrical connection with the body region (41) at said third side of the trench gate (21,22,23,24)”.

Regarding claim 2, Takaya et al. further teach, “The charge-balance power device according to claim 1, wherein the body region (41, fig. 3) further extends on a fourth side of the trench gate (21,22,23,24) that is parallel to the third side, the device further including a fourth 

Regarding claim 3, Takaya et al. further teach, “The charge-balance power device according to claim 2, wherein the fourth columnar region extends along the fourth side without interruption, until it reaches the first surface (fig. 3)”.

Regarding claim 4, Takaya et al. further teach, “The charge-balance power device according to claim 1, wherein the third columnar region extends along the third side of the trench gate without interruption, until it reaches the first surface”.

Regarding claim 5, Takaya et al. further teach, “The charge-balance power device according to claim 1, wherein the source regions (31, fig. 2-3) extend in the body region (41) only at the first and second sides of the trench gate (21,22,23,24)”.

Regarding claim 8, Takaya et al. further teach, “The charge-balance power device according to claim 1, wherein the trench gate (21,22,23,24) includes a gate conductive region (22) and a gate dielectric layer (23, 24) which completely surrounds the gate conductive region (22), said first and second columnar regions (51) extending adjacent to the gate dielectric layer (23, 24) and being separated from the gate conductive region (22) by said gate dielectric layer (23, 24)”.

Regarding claim 9, Takaya et al. further teach, “The charge-balance power device according to claim 8, wherein the gate conductive region (22, fig. 2) extends from the first 

Regarding claim 11, Takaya et al. further teach, “The charge-balance power device according to claim first, second, third and fourth columnar regions (51, 52, fig. 2-3) are mutually specular with respect to an axis of symmetry passing through a geometrical center of said trench gate (21,22,23,24)”.

Regarding claim 12, Takaya et al. further teach, “The charge-balance power device according to claim 1, wherein said trench gate (21,22,23,24, fig. 2) terminates within the semiconductor body (12) at a distance from the drain terminal (11), the charge-balance power device further comprising a connection region (51) having the second conductivity type (P), the connection region (51) buried in the semiconductor body (12) on a bottom side of said trench gate (21,22,23,24) and in electrical connection with said first and second columnar regions (51), the connection region (51) spaced apart from the drain terminal (11)”.

Regarding independent claim 23, Takaya et al. teach “A device (fig. 1-3; ¶¶ 0053-0072), comprising:
a substrate (11) having a first conductivity type (N), the substrate (11) having opposite first and second surfaces;
an epitaxial layer (12) on the first surface of the substrate, the epitaxial layer (12) having the first conductivity type (N);
a trench gate (21,22,23,24) extending into the epitaxial layer (12) toward the substrate;


Regarding claim 24, Takaya et al. further teach, “The device according to claim 23, further comprising a body region (41, fig. 2-3) on the epitaxial layer (12) and abutting sides of the trench gate (21,22,23,24), the body region (41) having the second conductivity type (P)”.

Regarding claim 25, Takaya et al. further teach, “The device according to claim 24, further comprising:
source regions (31, fig. 2) on the body region (41) and adjacent to sides of the trench gate (21,22,23,24), the source regions (31) having the first conductivity type (N); and
a drain metallization (‘drain electrode’, ¶ 0056) on the second surface of the substrate (11).

Regarding claim 26, Takaya et al. further teach, “The device according to claim 23, further comprising a connection region (51, fig. 2) on the trench gate (21,22,23,24) and disposed between the trench gate (21,22,23,24) and the substrate (11), the connection region (51) electrically coupling the first and second columnar regions (51) to one another, the connection region (51) having the second conductivity type (P)”.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al. as applied to claim 1 and 9 as above, and further in view of Takaya et al. (US 20060289928 A1, hereinafter Takaya928).

Regarding claim 6, Takaya et al. teach all the limitations described in claim 1.
But Takaya et al. are silent upon the provision of wherein said first and second columnar regions are spaced apart from the body region by a first distance that is between 0.6 µm and 1.8 µm along the direction, and are spaced apart from the drain terminal by a second distance that is between 0.4 µm and 0.8 µm along the direction.
However, Takaya928 teaches a similar IGBT device (fig. 1), wherein said first and second columnar regions (51) are spaced apart from the body region (41) by a first distance (1.4 µm) that is between 0.6 µm and 1.8 µm along the direction, and are spaced apart from the drain terminal (11) by a second distance (1.7 µm) that is between 0.4 µm and 0.8 µm along the direction.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first and second distances through routine experimentation and optimization to obtain optimal or desired device performance because the distances is a result-effective variable and there is no evidence indicating that it is 

Regarding claim 7, Takaya et al. teach all the limitations described in claim 1.
But Takaya et al. are silent upon the provision of wherein said first and second columnar regions are spaced apart from the first surface of the semiconductor body by a distance that is between 1 µm and 2 µm along the direction.
However, Takaya928 teaches a similar IGBT device (fig. 1), wherein said first and second columnar regions (51) are spaced apart from the first surface of the semiconductor body by a distance (3.2 µm) that is between 1 µm and 2 µm along the direction.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance through routine experimentation and optimization to obtain optimal or desired device performance because the distances is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05

Regarding claim 10, Takaya et al. teach all the limitations described in claim 9.
But Takaya et al. are silent upon the provision of wherein a difference between the second depth and the first depth is between 0.4 um and 0.8 um.
However, Takaya928 teaches a similar IGBT device (fig. 1), wherein a difference (1.1 um) between the second depth and the first depth is between 0.4 um and 0.8 um.


Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817